By the Court,

Crozier, C. J.
This was a proceeding to reverse an order of the District Court of Wyandotte county, confirming a sale of certain property claimed by the plaintiff in error, as a homestead.
The questions presented were adjudicated by this court at the January term 1865, in the cases of Cusic v. Douglas et al., and Benz v. Rawlston, administrator of McCracken et al.
The order confirming the sale as to the property claimed as a homestead, will be reversed, and the sale thereof set aside.
All the justices concurring.